Name: Commission Regulation (EC) No 800/2000 of 17 April 2000 amending Council Regulation (EC) No 934/95 by deleting the tariff ceilings applicable for textile products originating in Malta
 Type: Regulation
 Subject Matter: trade;  tariff policy;  international trade;  leather and textile industries;  Europe
 Date Published: nan

 Avis juridique important|32000R0800Commission Regulation (EC) No 800/2000 of 17 April 2000 amending Council Regulation (EC) No 934/95 by deleting the tariff ceilings applicable for textile products originating in Malta Official Journal L 096 , 18/04/2000 P. 0033 - 0033Commission Regulation (EC) No 800/2000of 17 April 2000amending Council Regulation (EC) No 934/95 by deleting the tariff ceilings applicable for textile products originating in MaltaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 934/95 of 10 April 1995 establishing tariff ceilings and a Community statistical surveillance in the framework of reference quantities for a certain number of products originating in Cyprus, Egypt, Jordan, Israel, Tunisia, Syria, Malta, Morocco and the West Bank and the Gaza Strip(1), as last amended by Commission Regulation (EC) No 563/2000(2), and in particular Articles 3 and 4 thereof,Whereas:(1) The Agreement establishing an association between the Economic European Community and Malta(3) was modified by Coucil Decision No 2000/184/EC of 14 February 2000 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Malta(4).(2) This Agreement in the form of an Exchange of Letters abolishes the tariff ceilings applicable to imports into the Community of textile products originating in Malta.(3) With a view to implementing the abovementioned Agreement, Council Regulation (EC) No 934/95 should be amended accordingly.(4) Council Regulation (EC) No 934/95 contained tariff ceilings only for textile products originating in Malta. All references in this Regulation to tariff ceilings should therefore be deleted.(5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 934/95 is amended as follows:1. The title is replaced by the following:"Council Regulation (EC) No 934/95 of 10 April 1995 establishing a Community statistical surveillance in the framework of reference quantities for a certain number of products originating in Cyprus, Egypt, Israel, Jordan, Malta, Morocco, Syria, Tunisia and the West Bank and the Gaza Strip";2. Title I with Article 1 is repealed.3. in Article 2(1) the words "Annex II" are replaced by the "Annex to this Regulation".4. in Article 3:- (1)(c), the words "tariff ceilings or" are deleted,- third indent, the words "ceiling or" are deleted twice;5. In Article 5(2), the words "ceilings and" are deleted twice and the words "Annexes I and II" are replaced by the "Annex".6. Annex I is deleted.7. Annex II is entitled "Annex".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 23 February 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 April 2000.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 96, 28.4.1995, p. 6.(2) OJ L 68, 16.3.2000, p. 46.(3) OJ L 61, 14.3.1971, p. 2.(4) OJ L 59, 4.3.2000, p. 7.